Order entered October 18, 2019




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-19-00703-CR

                      MICHAEL MARTESE JOHNSON, Appellant

                                             V.

                            THE STATE OF TEXAS, Appellee

                    On Appeal from the 291st Judicial District Court
                                 Dallas County, Texas
                         Trial Court Cause No. F18-75043-U

                                         ORDER
      Before the Court is court reporter Sasha Brooks’s October 16, 2019 request for additional

time to file the reporter’s record. We GRANT the request and ORDER the reporter’s record

due November 18, 2019.


                                                    /s/   LANA MYERS
                                                          JUSTICE